Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Kiwi (WO 2015/079286).
Regarding claim 1-4, Kiwi teaches a cathode sputtering target formed from an oxide of at least one element chosen from a group of titanium, silicon and zirconium and on the other hand, of particles of a metal included in a group formed by silver, gold, platinum, copper and nickel or particles of an alloy formed from at least two of these metals, the M/Me atomic ratio in said target being less than 0.8, M representing all of the atoms of the elements of the group of titanium, silicon and zirconium and Me representing all of the atoms of the metals of the group formed by silver, gold, platinum, copper and nickel (pg. 5)
Regarding claim 5, Kiwi teaches in which M represents a single element, titanium (pg. 5)
Regarding claim 6, Kiwi teaches said oxide is a titanium oxide of formula TiO2 (pg. 5).  
Regarding claim 8, Kiwi teaches the metal is copper (pg. 5). 
Regarding claim 12, when the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed sputtering target, the claimed physical properties relating to the electrical resistivity are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claim 12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as cited above in claim 1 in view if Vanderstraeten (US 2001/0010288).
Regarding claims 7 and 19, Kiwi does not teach which said oxide is a titanium oxide of formula TiO, with x < 2. 
Vanderstraeten teaches said oxide is a titanium oxide of formula TiOx in which 1.70 < x < 2.0 (claim 8) because it would avoid significant arcing problems [0016] and allow for a more conductive sputtering target capable of high sputtering rates [0007].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the titanium oxide of Kiwi by providing said oxide is a titanium oxide of formula TiOx in which 1.70 < x < 2.0, as taught by Vanderstraeten, because it would avoid significant arcing problems [0016] and allow for a more conductive sputtering target capable of high sputtering rates [0007].  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as applied to claim 1 above, and further in view of Meng, F et al., Enhanced Photocatalytic activity of silver nanoparticles modified TIO2 thin films prepared by RF magnetron sputtering, Materials Chemistry and Physics, Vol. 118, no. 2-3, December 2009.
Regarding claims 9 and 10, Kiwi does not teach the metal is silver, gold or platinum. 
Meng teaches a sputtering target of TiO2 and silver that yields a Ag-TiO2 film with a volume ratio of Ag of 40% or less.  Converting to a molar ratio Meng teaches a ratio of M/Me of 1.06 or less (pg. 349-350).  
Regarding claim 11, Kiwi teaches a sputtering target made from a mixture of a metal oxide and metal particles. 
Meng suggests a sputtering target comprising a Ti/Ag atomic ratio of 1.06 or less.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metal in the sputtering target of Kiwi by providing the metal is silver, as taught by Meng, because it would change the photocatalytic properties of TiO2 by changing the films surface properties (pg. 353). 
Regarding claim 11, Kiwi teaches a sputtering target made from a mixture of a metal oxide and metal particles. 
Meng suggests a sputtering target comprising a Ti/Ag atomic ratio of 1.06 or less.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Kiwi by providing the target is made from a mixture of titanium oxide and of silver particles, the Ti/Ag atomic ratio in said target being less than 1.5, as taught by Meng, because it would change the photocatalytic properties of TiO2 by changing the films surface properties (pg. 353). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as applied to claim 1 above, and further in view of Yi (US 2002/0102849). 
Regarding claim 13, Kiwi does not teach a porosity. 
Yi teaches a sputtering target with porosity is less than 10% because it would limit the amount of gaseous impurities introduced into the reactor during sputtering
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the titanium oxide of Kiwi by providing the porosity is less than 10%, as taught by Yi, because it would limit the amount of gaseous impurities introduced into the reactor during sputtering. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as applied to claim 1 above, and further in view of Takahashi (US 2010/0206724). 
Regarding claim 14, Kiwi does not teach the distribution of Me relative to M is such that the difference D between the maximum content of Me phase measured in said target and the minimum content of Me phase measured in said target, on a plurality of analysis zones of the same area 70x70 pm2, is less than 50%, of the mean content of Me phase measured on said target.  
Takahashi the variation of composition is less than +/- 20% of the overall average composition (pg. 2, [0019]).  The Examiner takes the position that the prior art teaches the distribution of Me relative to M is such that the difference D between the maximum content of Me phase measured in said target and the minimum content of Me phase (variation) measured in said target, on a plurality of analysis zones of the same area 70x70 pm2, is less than 50%, of the mean content of Me phase measured on said target because it acknowledges the importance of composition uniformity over the sputtering target.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of the target of Kiwi by providing the distribution of Me relative to M is such that the difference D between the maximum content of Me phase measured in said target and the minimum content of Me phase measured in said target, on a plurality of analysis zones of the same area 70x70 pm2, is less than 50%, of the mean content of Me phase measured on said target, as taught by Takahashi, because it would avoid the fact that the sputter rate will differ if the composition of the respective crystal grains is different [0010]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwi and Takahashi as applied to claim 14 above, and further in view of Schlott (US 2018/0223418). 
Regarding claim 15, Kiwi does not teach the overall standard deviation calculated on the total number of measurements is less than 25% of the mean content of Me phase measured on said target.  
Schlott teaches a sputtering target wherein the standard deviation of each of the substances is less than 5%.  Therefore the examiner takes the position that Schlott teaches a sputtering target wherein the overall standard deviation calculated on the total number of measurements is less than 25% of the mean content of Me phase measured on said target [0074] because it would advantageously provide uniform sputtering over the sputtering target [0075]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of the target of Kiwi by providing the overall standard deviation calculated on the total number of measurements is less than 25% of the mean content of Me phase measured on said target, as taught by Schlott, because it would advantageously provide uniform sputtering over the sputtering target [0075]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as applied to claim 1 above, and further in view of  Shiino (JP 2006-144252 see translation for citations). 
Regarding claim 16, Kiwi teaches the target of claim 1 but does not teach a step of thermal sputtering onto a support a mixture of the oxide of at least one element chosen from the group of titanium, silicon and zirconium and of particles of a metal included in the group formed by silver, gold, platinum, copper and nickel or particles of an alloy formed from at least two of these metals.  
Shiino teaches a step of thermal sputtering onto a support (1) a mixture of the oxide of at least one element chosen from the group of titanium, silicon and zirconium and of particles of a metal (Example 1 and 2)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of making the sputtering target of Kiwi by providing a step of thermal sputtering onto a support a mixture of the oxide of at least one element chosen from the group of titanium, silicon and zirconium and of particles of a metal included in the group formed by silver, gold, platinum, copper and nickel or particles of an alloy formed from at least two of these metals, as taught by Shiino, because it would deposit a film as desired. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwi as applied to claim1  above, and further in view of Kojima (JP 60-221569 see translation for citations)
Regarding claim 17, Kiwi does not teach a method of mixing an oxide in a molten bath of metal. 
Kojima teaches mixing an oxide particle in a molten metal bath to coat the particle with metal to form a sputtering target Example 2 and 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of making the sputtering target of Kiwi by mixing the oxide of at least one element chosen from the group of titanium, silicon and zirconium in a molten bath of the metal included in the group formed by silver, gold, platinum, copper and nickel or an alloy formed from at least two of these metals, and  forming said target, as taught by Kojima, because it would provide an economical target resistant to impact, hardly breakable and has high electrical conductivity and high film forming rate (1st paragraph).
Regarding claim 18, Kojima teaches the mixing step comprises gravity deposition of the particles of the oxide in the bath of molten metal (Example 2 and 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794